Dear Mr. Duhon:
You have requested an opinion of the Attorney General concerning whether a Registered Health Information Administrator (RHIA) is considered an allied health professional as it pertains to La.R.S. 46:1151.
La.R.S. 46:1151 authorizes the governing authority of a hospital service district to "establish and administer a scholarship program for the purpose of increasing the educational opportunities available to students who will work in allied health professions." The term "allied health profession" is defined as "any generally recognized medical profession or vocation including, but not limited to respiratory, vocational, physical and other therapies; medical, radiologic, and other technologists; pharmacists, social workers, and other similar professions and vocations."1 The language of the statute is illustrative, not exhaustive. Still, we must first determine what a RHIA is in order to determine if a RHIA fits within "other similar professions and vocations" as used in La.R.S. 46:1151 (C).
A RHIA is an individual who has successfully passed the national certificate examination administered by the American Health Information Management Association (AHIMA). In order to be eligible for certification, a RHIA candidate must complete a health information management program, at the baccalaureate level, accredited by the Commission on Accreditation of Health Informatics and Information Management Education (CAHIIM). Once the candidate applies for and passes the national examination, he/she will receive certification as a RHIA.2
According the AHIMA's website, a RHIA is "an expert in managing patient health information and medical records, administering computer information systems, collecting and analyzing patient data, and using classification systems and *Page 2 
medical terminologies."3 Additionally, "RHIAs possess comprehensive knowledge of medical, administrative, ethical and legal requirements and standards related to healthcare delivery and the privacy of protected patient information."4
Based on the description provided by AHIMA, a RHIA provides clerical and records management services. This is far removed from the vocations and professions listed in La.R.S. 46:1151(C) which provide direct patient care. As such, a RHIA does not seem to fit within the parameters of "allied health professional" as defined in La.R.S. 46:1151(C).
Furthermore, the Abbeville General Hospital bylaws define the term "allied health professional" as "an individual, other than a licensed physician or dentist, whose patient care activities require that this authority to perform specified patient care services be processed through the usual Medical Staff channels."5 The bylaws continue to say that "[s]uch Allied Health Professional may include, for example, clinical nurse specialists, clinical pharmacologists, doctoral scientists, nurse clinicians, nurse practitioners, and physician assistants." While this list is illustrative, not exhaustive, a RHIA does not fit within the Abbeville General Hospital bylaws definition of "allied health professional." A RHIA does not have to process patient care activities "through the usual Medical Staff channels" in order to perform the service of medical records management.
We understand you have submitted your question, because Abbeville General Hospital wishes to employ a RHIA who is an immediate family member of a Vermillion Parish police juror. While we determine that a RHIA is not an allied health professional for purposes of La.R.S.46:1151, we cannot advise you whether a RHIA would fall within any exceptions to the nepotism laws.
Questions concerning the application of the Code of Governmental Ethics, La.R.S. 42:1102, et seq., are addressed by advisory ruling of the Louisiana State Board of Ethics, 2415 Quail Drive, Baton Rouge, LA 70808, phone 225-763-8777. We suggest you consult the Board for a final resolution of your question. *Page 3 
We hope that this sufficiently answers your inquiry, however if we may be of further assistance please do not hesitate to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  ERIN C. DAY
  Assistant Attorney General
  JDC/ECD/sfj
1 La.R.S. 46:1151(C).
2 See the 2008 AHIMA Candidate Handbook which can be found online at http://www.ahima.org/certification/documents/RHIA_RHIT.pdf. Site last visited December 16, 2008.
3 http://www.ahima.org/certification/. Last visited December 16, 2008.
4 Id.
5 The Abbeville General Hospital Bylaws define "Medical Staff" as "the formal organization of all licensed physicians and dentists who are privileged to attend patients in the hospital."